816 F.2d 680
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William Lynn JOHNSON, Plaintiff-Appellant,v.Mayor Wyeth CHANDLER;  William Chapman, Chief AdministrativeOfficer;  and Maples and Pinnows, Officers of Cityof Memphis Police Department,Defendants- Appellees.
No. 86-5847.
United States Court of Appeals, Sixth Circuit.
April 6, 1987.

Before KEITH, KENNEDY and RYAN, Circuit Judges.

OPINION

1
Plaintiff appeals the district court's dismissal of his pro se civil rights action.


2
Upon consideration, we find the complaint was properly dismissed for the reasons set forth in the opinion of the district court.  Plaintiff's claim of newly discovered evidence is of no avail since Rule 60(b), Fed.  R. Civ. P., requires such claims to be asserted within one year of the earlier dismissal.


3
It is therefore ORDERED that the final order of the district court be affirmed.  Rule 9(b), Rules of the Sixth Circuit.